DETAILED CORRESPONDENCE
This Office action is in response to the application filed 02/25/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al, US 2017/0369054, hereinafter “Nishimura” in view of Takaki.

As per claim 1. A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
identify a turning center for a vehicle defined by a turning radius of the vehicle and a heading angle of the vehicle (Nishimura (N): see at least para. 20 along with 64-66); 
identify a boundary circle having a center defined by the turning center (N: see at least para. 15, 20, 72) and a radius extending to a location of a detected object (N: see at least para. 72, claim 2—“the circle having a center located on a straight line obtained by extending a rear wheel axle of the vehicle, and the circle passing through the vehicle-side collision point which is a point on the vehicle which first collides with the obstacle-side collision point”); 
identify coordinates for each of a plurality of vertices of an external contour of the vehicle (N: para. 38-39 along with FIG. 5), the external contour defining a plurality of line segments (N: best illustrated in figures 3-5), each line segment connecting two of the vertices (N: see at least para. 103-105); determine whether the boundary circle intersects each line segment (Nishimura at least “obstacle-side collision point Ps3” as taught in para. 83 reads on this element, para. 38-39 along with FIG. 5); 
upon identifying at least one line segment that intersects the boundary circle, identify at least one of an object distance or an intersection time between the object and the vehicle (N: see at least para. 69 taken along with 92); and 
actuate at least one of a steering or a brake to avoid the object when the object distance is below a distance threshold or the intersection time is below a time threshold (N: see at least para. 49-52, along with 62-64, 75. Also related to this claim is para. 35-36).

As per claim 2. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to identify an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and to determine the intersection time based on an angle between the location of the detected object and the intersection point (N: para. 84-86).

As per claim 3. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to identify an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and to determine the object distance based on an angle between the location of the detected object and the intersection point (N: 86-88).

As per claim 4. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to determine the intersection time based on a speed of the vehicle and the turning radius of the vehicle (N: see at least para. 20 along with 75, 93, 113).

As per claim 5. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to identify an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and to determine an intersection heading angle of the vehicle at the intersection point (N: see at least para. 57-58, 90, 113).

As per claim 6. The system of claim 5, wherein the instructions (N: see at least para. 35-36) further include instructions to actuate the steering to steer away from the object based on the intersection heading angle (N: see at least para. 49-52, along with 62-64, 75).

As per claim 7. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to, upon actuating the steering to avoid the object, identify a new heading angle of the vehicle, to identify a new turning radius of the vehicle, and to identify a new turning center for the vehicle based on the new turning radius and the new heading angle (N: see at least para. 82-84, along with 106-108, and  124—“However, instead of or in addition to the avoidance control by braking, the collision avoidance ECU 20 may perform a control of changing the steering angle 8s (namely, avoidance operation by turning). In this case, the collision avoidance ECU 20 may control the motor of an electric power steering apparatus (not shown) of
.

As per claim 8. The system of claim 1, wherein the instructions (N: see at least para. 35-36) further include instructions to determine the turning radius of the vehicle based on one of a road wheel angle or a planned path of the vehicle (N: para. 108).

As per claim 9. The system of claim 1, wherein the instructions (N: see at least para. 35-36)  further include instructions to identify an intersection point at a location where the boundary circle intersects one of the line segments based on respective locations of the vertices between which the line segment extends (FIG. 5).

As per claim 10. The system of claim 1, wherein the external contour defines a polygon, and each of the plurality of vertices defines a vertex of the polygon (N: best illustrated in at least FIG. 5).

As per claim 11. Nishimura teaches the system of claim 1 as rejected above; however, Nishimura is silent on teaching a warning to an occupant wherein the instructions further include instructions to provide a warning to an occupant of the vehicle when the object distance is below a distance threshold or the intersection time is below a time threshold (Takaki: para. 49—“brake apparatus, the driving assistance apparatus 40 operates automatic braking when the TTC is less than the operation threshold. In addition, in cases which the driving assistance apparatus 40 is the warning apparatus, the driving .

As per claim 12. The system of claim 1, wherein the plurality of vertices includes at least five vertices (N: best illustrated in at least FIG. 5).

As per claim 13. A method, comprising: 
identifying a turning center for a vehicle defined by a turning radius of the vehicle and a heading angle of the vehicle (Nishimura (N): see at least para. 20 along with 64-66, FIG. 6); 
identifying a boundary circle having a center defined by the turning center (N: see at least para. 15, 20, 72)and a radius extending to a location of a detected object; 
identifying coordinates for each of a plurality of vertices of an external contour of the vehicle (N: para. 38-39 along with FIG. 5), the external contour defining a plurality of line segments (N: best illustrated in figures 3-5), each line segment connecting two of the vertices (N: see at least para. 72, claim 2—“the circle having a center located on a straight line obtained by extending a rear wheel axle of the vehicle, and the circle passing through the vehicle-side collision point which is a point on the vehicle which first collides with the obstacle-side collision point”); 
determining whether the boundary circle intersects each line segment (N: para. 38-39 along with FIG. 5); 
upon identifying at least one line segment that intersects the boundary circle (para. 38-39 along with FIG. 5), identifying at least one of an object distance or an intersection time between the object and the vehicle (N: see at least para. 69 taken along with 92); and 
actuating at least one of a steering or a brake to avoid the object when the object distance is below a distance threshold or the intersection time is below a time threshold (N: see at least para. 49 along with 52, 62-64, 75).

As per claim 14. The method of claim 13, further comprising identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and determining the intersection time based on an angle between the location of the detected object and the intersection point (N: para. 84-86, FIG. 6).

As per claim 15. The method of claim 13, further comprising identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and determining the object distance based on an angle between the location of the detected object and the intersection point (N: para. 86-88, FIG. 6).

As per claim 16. The method of claim 13, further comprising identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83) and determining an intersection heading angle of the vehicle at the intersection point (N: see at least para. 57-58, 90, 113, FIG. 6).

As per claim 17. A system, comprising: 
a vehicle including a steering (N: para. 6, 58) and a brake (N: para. 36 along 49-
; 
means for identifying a turning center for the vehicle defined by a turning radius of the vehicle and a heading angle of the vehicle (N: see at least para. 37 along FIG. 2); 
means for identifying a boundary circle having a center defined by the turning center and a radius extending to a location of a detected object (N: see at least para. 38-39 along FIG. 2); 
means for identifying coordinates for each of a plurality of vertices of an external contour of the vehicle, the external contour defining a plurality of line segments, each line segment connecting two of the vertices (N: see at least para. 36-38 along FIG. 2); 
means for determining whether the boundary circle intersects each line segment (N: see at least para. 37-38 along FIG. 2);
means for identifying at least one of an object distance or an intersection time between the object and the vehicle upon identifying at least one line segment that intersects the boundary circle (N: see at least para. 63 along FIG. 2); and 
means for actuating at least one of the steering or the brake to avoid the object when the object distance is below a distance threshold or the intersection time is below a time threshold (N: see at least para. 75 along FIG. 2).

As per claim 18. The system of claim 17, further comprising means for identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 83)  and means for determining the intersection time based on an angle between the location of the detected object and the intersection point (N: para. 84-86).

As per claim 19. The system of claim 17, further comprising means for identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 51 along with 57) and means for determining the object distance based on an angle between the location of the detected object and the intersection point (N: para. 43).

As per claim 20. The system of claim 17, further comprising means for identifying an intersection point at a location where the boundary circle intersects one of the line segments (N: para. 51 along with 57) and means for determining an intersection heading angle of the vehicle at the intersection point (N: see at least para. 37 and FIG. 2).
Rationale for Combining
Thus, the combination of Nishimura in view of Takaki is achieved through programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nishimura in view of Takaki because such combination will provide a technique to alert the driver of an imminent collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/					/RUSSELL FREJD/
Examiner, Art Unit 3661    				Primary Examiner, Art Unit 3661